PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Young, Issaque, Eugene
Application No. 13/585,804
Filed: 14 Aug 2012
For: GALLON JUG INSULATION SLEEVE

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition to revive under 37 CFR 1.137(a), filed           November 4, 2021.

The petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required on renewed petition.

The instant application became abandoned for failure to timely file a reply to the non-final Office action mailed December 17, 2012. This Office action set a shortened statutory period for reply of three months. No reply having been received, the application became abandoned by operation of law on March 18, 2013. The Office mailed a Notice of Abandonment on July 2, 2013.  Applicant filed a petition to revive under 37 CFR 1.137(a) on August 27, 2021.  However, the petition was dismissed in a decision mailed on September 9, 2021.  The decision noted that the application had been abandoned for longer than two years, and as such, requested that Applicant explain the delay in filing the petition, including an explanation of how he became aware that revival of the application was possible.
  
A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.  The Director may require additional information where there is a question whether the delay was unintentional. 

The instant renewed petition does not satisfy requirement (3) above.

With respect to requirement (3), Petitioner has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional. 

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 CFR 1.137(a) was filed more than two years after the due date of the reply that resulted in the abandonment of this application.  Therefore, petitioner must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223. 

When addressing the delay, petitioner is reminded that where the petitioner deliberately permits an application to become abandoned (e.g., due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as “unintentional” within the meaning of 37 CFR 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.137, regardless of the circumstances that originally resulted in the abandonment of the application. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the response in the above identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Here, Applicant states that by the time he realized there was a deadline for the                December 17, 2012 Office action, the application had already become abandoned.  Almost immediately after the abandonment (so presumably in 2013), Applicant enlisted in the military, where he remained enlisted until 2019.  Applicant states that he only recently learned in 2021 that revival of the abandoned application may be possible.  

However, Applicant’s explanation is not sufficient to show that the entire period of delay was unintentional.  Applicant has not explained how he became aware that revival was possible, nor has he explained why he could not have learned of the revival process during his enlistment in the military (it is noted that the bottom of the Notice of Abandonment mentions a petition to revive).  Furthermore, a review of Office records reveals that Applicant filed a design application (application No. 29/539,353) on September 14, 2015, during the time that Applicant was serving in the military.  Applicant paid the issue fee for that application on July 17, 2017, and the application issued as a patent (D795,024) on August 22, 2017.  As such, the record shows that Applicant was able to successfully prosecute another application during the time period that the instant application was abandoned.  On renewed petition, Applicant is again requested to explain how it was that he came to learn that revival of the instant application was possible.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS	
			Commissioner for Patents
			Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web 

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor – Office of Petitions